United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Tampa, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0444
Issued: November 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 2, 2021 appellant, through counsel, filed a timely appeal from an August 6,
2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from the last merit decision dated June 17, 2019 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 24, 2019 appellant, then a 44-year-old forklift operator, filed an occupational
disease claim (Form CA-2) alleging that she developed neck and back pain; and bilateral arm,
shoulder, hand, leg, and foot numbness, tingling and spasms due to her repetitive work duties
including moving, unloading, and emptying equipment, and transporting mail.3 She noted that she
first became aware that her conditions were related to her employment duties on March 5, 2019.
Appellant stopped work on March 6, 2019.
A January 15, 2019 magnetic resonance imaging (MRI) scan of appellant’s left shoulder
revealed moderate acromioclavicular joint osteoarthritis, similar to prior, and small low-grade
partial thickness articular surface subscapularis tendon tear. A lumbar MRI scan of even date
revealed L3-4, L4-5, and L5-S1 mild degenerative changes without significant stenosis.
In a February 13, 2019 report, Dr. Robert C. Nucci, a Board-certified orthopedic surgeon,
noted that appellant was seen for cervical, lumbar and left shoulder and arm pain. Appellant stated
that she had a history of three work injuries, but that all of her cases were closed on
March 18, 2015. Physical examination findings included positive left shoulder impingement.
Dr. Nucci diagnosed cervicalgia, cervical ligaments sprain, other specified cervical and lumbar
dorsopathies, left shoulder pain, left shoulder impingement syndrome, low back pain, sciatica
lumbar ligaments sprain, and lumbosacral intervertebral disc displacement. In duty status report
(Form CA-17) of even date, he diagnosed cervical, lumbar, and shoulder strains and related that
appellant could resume work with restrictions.
A February 21, 2019 cervical MRI scan revealed C3-4 and C4-5 disc herniations, C5-6
disc bulge, and C6-7 anterior disc bulge.
In a March 6, 2019 report, Dr. Dario A. Grisales, a physician specializing in anesthesiology
and pain medicine, reported that appellant was seen for complaints of neck, shoulder, and low back
pain, which she had experienced for over 10 years. Physical examination findings were detailed.
Dr. Grisales diagnosed chronic pain syndrome; low back pain; lumbosacral spondylosis, without
myelopathy or radiculopathy; sacral and sacrococcygeal region spondylosis without myelopathy
or radiculopathy; sacroiliitis; lumbosacral intervertebral disc disorders, with radiculopathy; lumbar
region intervertebral disc disorders, with radiculopathy; cervicalgia; C4-5 cervical disc disorder
with radiculopathy; left shoulder pain; left upper arm and shoulder muscles, fascia, and tendons
strain; left shoulder bursitis; and left shoulder muscle contracture.
In a development letter dated May 13, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of factual and medical
3

Appellant noted that she had previously sustained permanent injuries to her neck, back, left shoulder, and right
leg in OWCP File Nos. xxxxxx098, xxxxxx723 and xxxxxx258.

2

evidence required to establish her claim. Appellant was afforded 30 days to submit the necessary
evidence.
In response, appellant submitted an April 14, 2015 report and Form CA-17 duty status
reports dated March 7 and September 12, 2018, from Dr. Richard M. Blecha, a Board-certified
orthopedic surgeon. In the April 14, 2015 report, Dr. Blecha noted a February 9, 2009 injury date
and that appellant had accepted conditions of cervical and lumbar sprain. He also noted that she
had returned to modified work for five hours per day for the first time in four years. Dr. Blecha,
in the March 7, 2018 Form CA-17, diagnosed cervical/lumbar degenerative disc disease and
advised that appellant could return to modified work on March 7, 2018. In the September 12, 2018
Form CA-17, he diagnosed cervical and left shoulder strain and released appellant to return to
modified work on September 16, 2018.
Dr. Nucci, in progress notes dated May 2, 2019, noted appellant’s history of injury and
medical treatment.
In a May 7, 2019 report, Dr. Grisales diagnosed low back pain; lumbosacral, sacral, and
sacroccygeal spondylosis, without myelopathy or radiculopathy; sacroiliitis; and lumbosacral and
lumbar intervertebral disc disorders, with radiculopathy.
Dr. Nucci, in a May 7, 2019 report, provided examination findings, reviewed diagnostic
test, and noted that appellant was seen for complaints of low back, neck, and left shoulder pain.
Diagnoses included cervicalgia, cervical ligaments sprain, other specified cervical and lumbar
dorsopathies, left shoulder pain, left shoulder impingement syndrome, low back pain, sciatica
lumbar ligaments sprain, and lumbosacral intervertebral disc displacement.
By decision dated June 17, 2019, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish that the diagnosed medical condition s were
causally related to the identified employment factors.
On June 17, 2020 appellant, through counsel, requested reconsideration. Counsel outlined
appellant’s history of injury, explaining that appellant had sustained employment injuries in 2009
and 2011 and thereafter remained out of work until her compensation benefits were terminated on
March 24, 2015. He noted that appellant returned to modified work; however, in 2017 she was
placed in a forklift operator position, which caused further injury. Counsel also alleged that OWCP
had erroneously found that the medical evidence of record did not provide a diagnosis.
In support of her request for reconsideration appellant also submitted an affidavit dated
June 17, 2020. In this affidavit she related her employment history prior to March 9, 2017.
Appellant described her duties as a forklift operator after March 9, 2017 and the alleged strain that
was placed on her neck, shoulders, arms and back due to jerking motions of the forklift.
In reports dated March 11 and April 29, 2020, Dr. Grisales diagnosed chronic pain
syndrome; low back pain; lumbosacral spondylosis, without myelopathy or radiculopathy; sacral
and sacrococcygeal region spondylosis, without myelopathy or radiculopathy; sacroiliitis;
lumbosacral intervertebral disc disorders with radiculopathy ; lumbar region intervertebral disc
disorders with radiculopathy; cervicalgia C4-5 cervical disc disorder with radiculopathy; left
shoulder pain; left upper arm and shoulder muscles, fascia, and tendons strain ; left shoulder
3

bursitis; overweight; and left shoulder muscle contracture. He reported an onset history of back
pain and cervicalgia on March 6, 2019. Appellant was seen for pain complaints in person at the
clinic on March 11, 2020 and via a telephone conference on zoom on April 29, 2020. Physical
examination findings and treatment recommendations were unchanged from prior reports.
By decision dated August 6, 2020, OWCP denied appellant’s request for reconsideration
of the merits of her claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application. 4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must be received by OWCP within one year of the date of
OWCP s decision for which review is sought. 6 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 7 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

4

5 U.S.C. § 8128(a); see J.R., Docket No. 20-0887 (issued May 26, 2021); L.D., Docket No. 18-1468 (issued
February 11, 2019); see also V.P., Docket No. 17-1287 (issued October 10, 2017); D.L., Docket No. 09-1549 (issued
February 23, 2010); W.C., 59 ECAB 372 (2008).
5

20 C.F.R. § 10.606(b)(3); see J.R., id.; L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N.,
Docket No. 08-1569 (issued December 9, 2008).
6

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4(b).
7

Id. at § 10.608(a); see also J.R., supra note 4; M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); J.R., supra note 4; E.R., Docket No. 09-1655 (issued March 18, 2010).

4

In the June 17, 2020 request for reconsideration, counsel argued that OWCP erred in
denying her claim on the basis that no medical condition had been diagnosed. Contrary to
counsel’s assertion, OWCP found that a medical condition had been diagnosed, but denied the
claim as the record contains no medical opinion on causal relationship. The argument presented
by counsel is therefore irrelevant to the underlying issue of whether appellant established that the
diagnosed conditions were causally related to the accepted employment factors. 9 Appellant did
not show that OWCP erroneously applied or interpreted a specific point of law, or advance a new
and relevant legal argument not previously considered by OWCP. Consequently, she was not
entitled to a review of the merits based on the first and second above-noted requirements under 20
C.F.R. § 10.606(b)(3). 10
The Board further finds that appellant did not submit relevant and pertinent new evidence
in support of her reconsideration request under 20 C.F.R. § 10.606(b)(3). OWCP denied her claim
because the medical evidence of record did not contain a rationalized opinion finding that her
diagnosed conditions were causally related to the accepted employment factors. In support of her
reconsideration request, appellant submitted new reports dated March 11 and April 29, 2020 from
Dr. Grisales who diagnosed chronic pain syndrome; low back pain; lumbosacral spondylosis,
without myelopathy or radiculopathy; sacral and sacrococcygeal region spondylosis, without
myelopathy or radiculopathy; sacroiliitis; lumbosacral intervertebral disc disorders with
radiculopathy; lumbar region intervertebral disc disorders with radiculopathy; cervicalgia, C4-5
cervical disc disorder with radiculopathy; left shoulder pain; left upper arm and shoulder muscles,
fascia, and tendons strain; left shoulder bursitis; overweight; and left shoulder muscle contracture.
Dr. Grisales did not, however, provide a medical opinion as to whether appellant’s diagnosed
conditions were causally related to the accepted employment factors. The underlying issue in this
case is causal relationship. The Board has held that the submission of evidence or argument, which
does not address the particular issue involved does not constitute a basis for reopening a case. 11
These additional medical reports, while new, were therefore not relevant and pertinent to the
underlying issue.
In support of appellant’s request for reconsideration appellant submitted an affidavit in
which she described why she believed her current conditions were causally related to factors of
her employment as a forklift operator. As previously noted, the underlying issue on appeal was
whether appellant’s diagnosed medical conditions were causally related to factors of her federal
employment. This is a medical issue which must be determined by rationalized medical
evidence.12 The lay opinion of appellant expressed regarding causal relationship does not
constitute rationalized medical evidence. 13 As appellant did not provide relevant and pertinent

9

D.C., Docket No. 19-0354 (issued May 27, 2020)

10

Supra note 4.

11

R.G., Docket No. 19-1889 (issued April 14, 2021); Y.L., Docket No. 20-1025 (issued November 25, 2020); E.W.,
Docket No. 19-1393 (issued January 29, 2020); R.R., Docket No. 18-1562 (issued February 22, 2019).
12

E.D., Docket No. 18-0138 (issued May 14, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

E.H., Docket No. 19-0365 (issued March 17, 2021).

5

evidence, she is not entitled to a merit review based on the third requirement under 20 C.F.R.
§ 10.606(b)(3). 14
The Board, accordingly, finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT August 6, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.16
Issued: November 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

Supra note 4.

15

R.G., supra note 11; D.G., Docket No. 19-1348 (issued December 2, 2019).

16

Upon return of the case record, OWCP should consider combining the current file with the master File No.
xxxxxx098.

6

